Citation Nr: 1047118	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, L5-S1, originally claimed as 
back pain.

2. Entitlement to service connection for traumatic brain injury 
(TBI).

3. Entitlement to service connection for a mental condition to 
include major depressive disorder (MDD) and anxiety. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2001 
and October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2007 and May 2008 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for degenerative disc disease of the lumbar spine, 
traumatic brain injury, and a mental condition.  

The Veteran contends that his back pain started during his 
training for over-seas deployment, and continued to get worse.  
Additionally, he stated that he was involved in multiple vehicle 
explosions.   The Veteran also reported that he cannot stand for 
long periods of time, and cannot sleep well at night.  
Furthermore, the Veteran stated that he did not have any trouble 
with his back until he served in Iraq.   

The Veteran's January 2000 entrance examination report reflects 
that he had no history of back disabilities and that his spine 
was normal upon clinical evaluation.  The Board notes, however, 
that in a November and December 2005 post deployment health 
assessment, the Veteran complained of back pain.  Specifically, 
the Veteran reported swollen, stiff, and painful joints; muscle 
pain and aches; and numbness or tangling in his hands or feet.  
Again, in a February 2008 post deployment health assessment, the 
Veteran complained of low back pain.  

In March 2007, the Veteran was afforded a general VA examination.  
The Veteran had reported that he initially had some low back pain 
while getting adjusted to wearing body armor and riding in 
vehicles.  The Veteran reported that over time, he had increased 
stiffness in his lower back.  The examiner stated that the 
Veteran had tenderness over the lumbosacral spine muscles.  
Additionally, the examiner stated that the lumbosacral spine x-
ray showed degenerative disc disease at L5-S1.  However, the 
examiner did not state an etiology of the Veteran's back 
condition or an opinion as to whether the Veteran had it before 
service or contracted it while in-service.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

While the Veteran was afforded another VA examination of the 
spine in May 2008 that included an etiological opinion, this 
opinion was incomplete.  38 C.F.R. § 4.20 (2010).  The VA 
examiner was asked to supply a medical opinion as to whether the 
Veteran's degenerative disc disease of the lumbar spine was 
related to his back pain in military service.  After reviewing 
the record, the examiner concluded that it would be by mere 
speculation on his part to render the opinion on whether the 
Veteran's DDD was due to an injury incurred in military service.  
This is not an adequate examination because the examiner did not 
give a clear opinion as to whether it is at least as likely as 
not that the Veteran's back disability had its onset during 
active service or is related to any in-service disease, event, or 
injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. 
Brown, 34 F.3d 1039 (1994).  

Without further clarification, the Board is without medical 
expertise to determine if the Veteran's degenerative disk 
disease, was incurred in service. Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA 
examination should be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, a review of the record reflects that the Veteran 
filed a timely notice of disagreement with respect to the RO's 
May 2008 rating decision denying his claims for traumatic brain 
injury (TBI) and a mental condition to include major depressive 
disorder (MDD) and anxiety.  Where a notice of disagreement has 
been timely filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board 
finds that a remand is necessary for the issuance of a statement 
of the case. 

Finally, with respect to the Veteran's mental condition claim, 
the Board recognizes that the Veteran is already service 
connected for a psychiatric disability (PTSD).  Nevertheless, the 
Board finds that the Veteran's MDD, anxiety, and PTSD have been 
separately diagnosed and, thus, the present claim of service 
connection for a mental condition, to include MDD and anxiety, 
must be considered as a separate and distinct claim.  See Boggs 
v. Peake, 520 F.3d 1330 Fed. Cir. 2008); Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  At the same time, however, the Board 
recognizes that both disabilities are evaluated under the General 
Rating Formula for Mental Disorders.  Thus, if, on remand, the RO 
should decide to grant service connection for a mental condition, 
to include MDD and anxiety, it should assign a single disability 
rating that encompasses the overlapping symptoms of that disorder 
and PTSD.  See Amberman v. Shinseki, 570 F.3d 1377 (2009) (two 
defined diagnoses constitute the same disability for purposes of 
38 C.F.R. § 4.14 if they have overlapping symptomatology). 

Accordingly, the case is REMANDED for the following action:

1)	The AMC should issue the appellant a SOC 
pertaining to the issues of entitlement to 
service connection for traumatic brain injury 
and a mental condition, to include MDD and 
anxiety.

2)	The AMC should arrange for the Veteran to 
undergo an orthopedic VA examination for 
degenerative disk disease of the lumbar 
spine.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should be 
conducted. 

The examiner should indicate whether the 
Veteran has a current disorder of the lower 
back, and if so, whether it is at least as 
likely as not that the disorder(s) manifested 
during, or as a result of, his military 
service.  The examiner should evaluate the 
Veteran's functional limitations caused by 
pain and any other associated symptoms, to 
include the frequency and severity of flare-
ups of these symptoms, and the effect of pain 
on range of motion.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

